Citation Nr: 0325977	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  94-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residuals of right pneumothorax, with right lower 
lobectomy. 

2.  Entitlement to service connection for arthritis of the 
hands.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On April 30, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility in order 
for the veteran to be provided an 
orthopedic examination for the purpose of 
determining the nature and etiology of 
any current hand disorder, including 
arthritis.  The claims folder must be 
made available to the examiner for review 
in conjunction with the physical 
examination.  Any tests or studies deemed 
necessary should be done.  The veteran is 
seeking service connection for arthritis 
of his hands.  An opinion is requested as 
to whether the veteran has a current 
disorder of his hands, including 
arthritis, and if so, whether that 
disorder is at least as likely as not 
related to the veteran's period of active 
service.  Advise the examiner to provide 
the rationale upon which the opinion is 
based.  

In reviewing the record, as part of the 
examination, the examiner's attention is 
called to a number of documents in the 
file.  The evidence shows that, during 
active service in August 1982, February 
1985, March 1986, and April 1992, the 
veteran reported symptomatology, 
including pain, numbness, weakness and 
swelling, associated with his hands and 
indicated that he had arthritis.  During 
this time frame, examiners noted that 
nerve entrapment should be ruled out and 
diagnosed possible arthritic involvement, 
but x-rays showed no abnormalities.  

This evidence also shows that, following 
discharge from service, the veteran did 
not report any problems related to his 
hands during VA examinations conducted in 
October 1992 and January 1993.  During an 
October 1995 VA hand, thumb and fingers 
examination, however, he reported that he 
had been having progressively worse pain 
in cold weather, decreased strength of 
grip and tingling in the fourth and fifth 
fingers of his right hand.  The examiner 
noted some abnormal findings with regard 
to the veteran's hands and diagnosed 
"osteoarthritis, right greater than left 
hand...x-rays pending."  However, x-rays 
later proved to be negative.  

As the record stands, there is medical 
evidence confirming that the veteran has 
abnormal associated with has been 
complaining since service.  However, 
these abnormalities have only once been 
attributed to a particular disease, i.e., 
osteoarthritis, and subsequent to being 
tentatively diagnosed, radiological 
evidence established that the disease did 
not exist.  The examiner is requested to 
review is requested to review the 
complete record in addition to the 
evidence discussed here in order to 
provide the opinion requested above.  

2.  Make arrangements with the 
appropriate VA medical facility in order 
for the veteran to undergo a VA rating 
examination to assess the severity of his 
service-connected status post right 
pneumothorax with right lower lobectomy.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the respiratory examination.  Any 
tests or studies deemed necessary in 
addition to pulmonary function studies 
should be done.  The examiner's attention 
is called to the VA examination conducted 
in September 2000, which identified a 
number of respiratory disorders, which 
may not be related to the service-
connected disability.  Symptoms or 
disorders which cannot be separated from 
the service-connected disability must be 
included.  The examiner is asked to 
identify the symptoms related to the 
veteran's service-connected status post 
right pneumothorax with right lower 
lobectomy.  The examiner should render 
readings within the nomenclature used by 
the Schedule for Rating Disabilities to 
evaluate the service-connected status 
post right pneumothorax with right lower 
lobectomy, that is, the FEV-1, FVC; DLCO 
(SB); and maximum oxygen consumption, and 
maximum exercise capacity in terms of 
ml/kg/min oxygen consumption, along with 
the presence or absence of 
cardiorespiratory limitation.  The 
results before and after therapy should 
be provided.  If the examiner is unable 
to conduct the aforementioned tests or to 
make the aforementioned findings, he 
should indicate this in writing in his 
report.  The examiner must also state 
whether the veteran has cor pulmonale, 
whether the veteran right ventricular 
hypertrophy, whether the veteran has 
pulmonary hypertension, and whether the 
veteran requires outpatient oxygen 
therapy due to the service-connected 
disability at issue.  Symptomatology 
associated with the service-connected 
disorder should be distinguished, if 
possible, from any nonservice-connected 
symptomatology.  If it is impossible to 
so distinguish the symptoms, the examiner 
should so state for the record.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





